Exhibit 10.5
CONFIDENTIALITY AND NONCOMPETITION AGREEMENT
     This CONFIDENTIALITY AND NONCOMPETITION AGREEMENT (this “Agreement”), is
made and entered into as of the 29th day of March, 2011 (the “Effective Date”),
by and between Campus Crest Communities, Inc. (“Campus Crest”), and Robert Dann,
an individual (the “Executive”) (the Company and the Executive are hereinafter
sometimes collectively referred to as the “Parties”).
W I T N E S S E T H :
     WHEREAS, the Company and Executive have entered into an employment
agreement (the “Employment Agreement”) on a date even herewith; and
     WHEREAS, the Company, as a condition of entering into the Employment
Agreement with Executive, desires to obtain certain restrictive covenants from
Executive, as described below, and Executive is willing to agree to such
restrictive covenants in consideration of the employment, compensation and
benefits set forth in the Employment Agreement.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and Executive agree
as follows:
     Section 1. Definitions.
(a) “Board” shall mean the Board of Directors of the Company.
(b) “Cause” shall have the meaning set forth in the Employment Agreement.
(c) “Change in Control” shall have the meaning set forth sin the Employment
Agreement.
(d) “Competitive Activities” shall mean any business activities involving the
development, construction, acquisition, sale, marketing or management of
facilities whose primary function and purpose is student housing and/or the
provision of third party student housing services to providers of student
housing.
(e) “Confidential Information” shall have the meaning set forth in Section 3
hereof.
(f) “Developments” shall have the meaning set forth in Section 7 hereof.
(g) “Good Reason” shall have the meaning set forth in the Employment Agreement.
(h) “Restricted Period” shall mean the period commencing on the Effective Date
and ending on the second (2nd) anniversary of the termination of Executive’s
employment.
(i) “Company” shall mean Campus Crest and any parent, subsidiary or affiliated
companies of Campus Crest.
     Section 2. Reasonableness of Covenants.
          Executive acknowledges and agrees that (A) the agreements and
covenants contained in this Agreement are (i) reasonable and valid in
geographical and temporal scope and in all other respects, and (ii) essential to
protect the value of the Company’s business and assets, and (B) by his
employment with the Company, Executive will obtain specialized and confidential
knowledge, contacts, know-how, training and experience at significant expense to
the Company and there is a substantial probability that such knowledge,
know-how, contacts, training and experience could be used to the substantial
advantage of a competitor of the Company and to the Company’s substantial
detriment.

1



--------------------------------------------------------------------------------



 



     Section 3. Confidential Information.
          At any time during and after the end of Executive’s employment with
the Company, without the prior written consent of the Board, except to the
extent required by an order of a court having jurisdiction or under subpoena
from an appropriate government agency, in which event, Executive shall use his
best efforts to consult with the Board prior to responding to any such order or
subpoena, and except as required in the performance of his duties under the
Employment Agreement, Executive shall not disclose any confidential or
proprietary trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information, operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information (a) relating to the Company, or
(b) that the Company may receive belonging to suppliers, customers or others who
do business with the Company (“Confidential Information”). Executive’s
obligation under this Section 3 shall not apply to any information which (i) is
known publicly; (ii) is in the public domain or hereafter enters the public
domain without the breach of the Executive of this Section 3; (iii) is known to
Executive prior to his receipt of such information from the Company, as
evidenced by Executive’s written records; or (iv) is disclosed after termination
of Executive’s employment to Executive by a third party not under an obligation
of confidence to the Company.
     Section 4. Non-Competition.
          Executive covenants and agrees that during the Restricted Period, in
any State of the United States of America in which the Company conducts
business, has purchased or is under contract to purchase real estate to conduct
business or has identified specific sites as potential future development
opportunities, Executive shall not, directly or indirectly: (a) engage in
Competitive Activities, whether individually or as principal, partner, officer,
director, consultant, contractor, employee, stockholder or manager of any
person, partnership, corporation, limited liability company or any other entity;
or (b) own interests in student housing properties that are competitive,
directly or indirectly, with any business carried on by the Company.
Notwithstanding the foregoing, Executive may, directly or indirectly, own,
solely as an investment, securities of any entity engaged in Competitive
Activities which are publicly traded on a national or regional stock exchange or
on the over-the-counter market; provided that Executive (A) is not a controlling
person of, or member of a group which controls, such entity and (B) does not,
directly or indirectly, own 2% or more of any class of securities of any such
entity.
     Section 5. Non-Solicitation; Non-Interference.
          During the Restricted Period, Executive shall not, directly or
indirectly, for his own account or benefit or for the account or benefit of any
other individual or entity, nor shall he directly or indirectly assist any
person or entity to (i) encourage, solicit or induce, or in any manner attempt
to solicit or induce, any person employed by, as agent of, or as service
provider to, the Company to terminate such person’s employment, agency or
service, as the case may be, with the Company; or (ii) divert, or attempt to
divert, any person, concern, or entity from doing business with the Company, or
attempt to induce any such person, concern or entity to cease being a customer
or supplier of the Company.
     Section 6. Return of Documents.
          In the event of the termination of Executive’s employment for any
reason, Executive shall deliver to the Company all of (i) the property of the
Company, and (ii) the documents and data of any nature and in whatever medium of
the Company, its customers, suppliers, investors or other third parties who
entrusted such documents or data to the Company, and he shall not take with him
any such property, documents or data or any reproduction thereof, or any
documents containing or pertaining to any Confidential Information.
     Section 7. Works for Hire.
          Executive agrees that the Company shall own all right, title and
interest (including patent rights, copyrights, trade secret rights, mask work
rights and other rights throughout the world) in any inventions, works of
authorship, mask works, ideas or information discovered, created, made,
conceived or reduced to practice, in whole or in part, by Executive (either
alone or with others) during the Term of Employment that relate to the Company’s
business activities (the “Developments”); provided, however, that the Company
shall not own Developments for which no equipment, supplies, facilities, trade
secret information or Confidential Information of the Company was used and which
were developed entirely off of Company premises and on Executive’s own personal
time, and which

2



--------------------------------------------------------------------------------



 



do not relate (A) to the business, plans, or affairs of the Company, or (B) to
the Company’s actual or demonstrably anticipated research or development
(“Excluded Developments”). Executive agrees to assign, and hereby does assign to
the Company all right, title and interest in and to any and all of these
Developments with the sole exception of those that Executive demonstrates are
Excluded Developments. Executive agrees to assist the Company, at the Company’s
expense, to further evidence, record, confirm, effect, enable and perfect such
assignments to Company, and to perfect, obtain, maintain, enforce, and defend
all rights, title, and interest specified to be so owned or assigned. To the
extent permissible by law, Executive hereby irrevocably designates and appoints
the Company and its agents as attorneys-in-fact to act for and on Executive’s
behalf to execute and file any document and to do all other lawfully permitted
acts to further the purposes of the foregoing with the same legal force and
effect as if executed by Executive. In addition, and not in contravention of any
of the foregoing, Executive acknowledges that all original works of authorship
which are made by him (solely or jointly with others) within the scope of
employment and which are protectable by copyright shall to the extent possible
under U.S. law be considered “works made for hire,” as that term is defined in
the United States Copyright Act (17 USC Sec. 101). Further, to the extent that
Company is not considered the author and original owner of any Developments,
Executive agrees to waive and hereby does waive any and all interests or rights
in the nature of paternity, integrity, disclosure and withdrawal and any other
rights or interests that may be known as or referred to as “moral rights” under
the law of any jurisdiction. To the extent Executive retains any such moral
rights or other rights or interests under applicable law, consents to any action
consistent with the terms of this Agreement with respect thereto, in each case,
to the full extent of such applicable law. Executive will confirm any such
waivers and consents from time to time as requested by the Company.
     Section 8. Enforceability and Reformation; Severability.
          The Parties intend for all provisions of this Agreement to be enforced
to the fullest extent permitted by law. Accordingly, in the event that any
provision or portion of this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part, for any reason, under present or future law,
such provision shall be severable and the remainder thereof shall not be
invalidated or rendered unenforceable or otherwise adversely affected. Without
limiting the generality of the foregoing, if a court should deem any provision
of this Agreement to create a restriction that is unreasonable as to scope,
duration or geographical area or otherwise, the Parties agree that the court may
modify or blue pencil the provisions of this Agreement and that the provisions
shall be enforceable in such scope, for such duration and in such geographic
area as any court having jurisdiction may determine to be the longest period
and/or greatest size permissible and reasonable under the law.
     Section 9. Injunctive Relief.
          Without intending to limit the remedies available to the Company,
Executive acknowledges that a breach of any of the covenants contained in this
Agreement may result in material irreparable injury to the Company for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of such a breach or
threat thereof, the Company shall be entitled to obtain a temporary restraining
order and/or a preliminary or permanent injunction, without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach of this Agreement, restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required
specifically to enforce any of the covenants in this Agreement. Notwithstanding
any other provision to the contrary, the Restricted Period shall be tolled
during any period of violation of any of the covenants in Section 4 or Section 5
hereof and during any other period required for litigation during which the
Company seeks to enforce this covenant against Executive if it is ultimately
determined that Executive was in breach of such covenants.
     Section 10. Fees And Costs.
          If either Party initiates any action or proceeding to enforce any of
its rights hereunder or to seek damages for any violation hereof, then, the
Parties shall bear their respective costs and expenses of any such proceeding;
provided, that, in addition to all other remedies that may be granted, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
all other costs that it may sustain in connection with such action or
proceeding.

3



--------------------------------------------------------------------------------



 



     Section 11. Successors and Assigns.
          This Agreement shall inure to the benefit of and be enforceable by,
and may be assigned by the Company to, any purchaser of all or substantially all
of the Company’s business or assets, any successor to the Company or any
assignee thereof (whether direct or indirect, by purchase, merger, consolidation
or otherwise).
     Section 12. Waiver and Amendments.
          Any waiver, alteration, amendment or modification of any of the terms
of this Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Board. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
     Section 13. Governing Law.
          This Agreement shall be governed by and construed in accordance with
the laws of the State of North Carolina (without giving effect to the choice of
law principles thereof) applicable to contracts made and to be performed
entirely within such state.
     Section 14. Section Headings.
          The headings of the sections and subsections of this Agreement are
inserted for convenience only and shall not be deemed to constitute a part
thereof or affect the meaning or interpretation of this Agreement or of any term
or provision hereof.
     Section 15. Entire Agreement.
          This Agreement constitutes the entire understanding and agreement of
the parties hereto regarding the subject matter hereof. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.
     Section 16. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

            CAMPUS CREST COMMUNITIES, INC.
      By:   /s/ Donald L. Bobbitt, Jr.         Name:   Donald L. Bobbitt, Jr.   
    Title:   Executive Vice President and Chief Financial Officer       
EMPLOYEE:
      /s/ Robert Dann       Robert Dann           

5